Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
28, 2014.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-14-00030-CV

                       BANK OF HOUSTON, Appellant

                                        V.

    ALLOY TUBES AND METALS INTERNATIONAL, INC., Appellee

                   On Appeal from the 309th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-48313

                 MEMORANDUM                     OPINION
      This is an appeal from a judgment signed October 8, 2013. On January 17,
2014, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Wise.